ON REHEARING.
AILSHIE, J. —
After a rehearing in this case we have discussed and considered the entire record anew and have decided that the conclusion reached by ns upon the former hearing is correct. The principal contention made by respondents on the rehearing is directed against that part of the original opinion wherein it is held that the appellant was not, by reason of the provisions of subdivision 3 of section 5957, Revised Statutes, disqualified from testifying concerning matters occurring prior to the death of Day. • Counsel argue that since the court holds that Day’s administrator was properly brought into the case as a defendant, the result of the litigation must be 'the same as if the action had been originally brought against the administrator, and that the same rule as to the admission of the evidence of plaintiff would apply in either case. I think counsel correct in this contention and after what examination I have been able to make on the subject, I am inclined to the belief that such an action as this against an administrator is not a “claim or demand” against an estate within the meaning of subdivision 3 of section 5957. Where plaintiff claims ownership and right of possession and the administrator denies the allegation of the complaint and claims the property as that of the estate represented by him, the issue of the case is that of ownership, and the application of subdivision 3, section 5957, would amount to trying the right of property between the two litigants with the court presuming all the while during the course of the trial that the property belongs to the defendant. Such a trial would seem extraordinary. In a case like this the plaintiff is claiming nothing from the estate; he is only pursuing his own property, or what he claims to be his own. The California court appears to have uniformly placed this construction upon their statute which is identical with ours. (Paulson v. Stanley, 122 Cal. 655, 68 Am. St. Rep. 73, 55 Pac. 605.)
It is contended by respondents that Rice v. Bigley, 7 Idaho, 115, 61 Pac. 290, is in conflict with this position. The members of the court are not agreed as to the reasons for the conclusion *562at which we have arrived, nor are they- agreed as to the distinction, if any, to be drawn between this and the Rice-Rigley case. Of course it will be noticed that this case belongs to a different class of actions and looks solely to the title and right of possession of personal property. For the reasons just stated I shall not enter upon any further discussion as to my views in the case.
The judgment of the lower court is reversed and the cause remanded, with instructions to grant a new trial. Costs awarded to appellant.
Stockslager, C. J., and Sullivan, J., concur.